Citation Nr: 1619151	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-45 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for residuals of a left wrist injury (left wrist disability) from October 9, 2007 to April 28, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served in the United States Army Reserves, including periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2011, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The May 2008 rating decision granted service connection for residuals of a left wrist injury and assigned a 0 percent rating, effective October 9, 2007.  In a January 2012 rating decision, the rating for the Veteran's left wrist disability was increased from 0 percent to 10 percent, effective January 3, 2011.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Then, in a July 2013 Board decision, the effective date for the 10 percent rating for the Veteran's left wrist disability was changed to April 29, 2010.  The Veteran appealed that Board decision regarding his entitlement to a compensable rating for a left wrist disability prior to April 29, 2010, to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a March 2014 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  Thereafter, in July 2014, the Board denied entitlement to a compensable rating for a left wrist disability prior to April 29, 2010.  The Veteran appealed the Board's decision to the Court.  In a Decision dated in November 2015, the Court reversed and remanded the Board's decision for compliance with the instructions in the decision.  The Court reversed only the portion of the Board's decision denying a compensable date for the Veteran's left wrist disability from the date of service connection, October 9, 2007, to April 28, 2010.  The Court did not disturb the Board's determination for a 10 percent rating from April 29, 2010 and after. 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning denial of an increased rating for hearing loss, new and material evidence to reopen the claim for service connection for the right foot Achilles heel, and service connection for erectile dysfunction disabilities as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues  presently before the RO pertaining to hearing loss, the right foot Achilles heel, and erectile dysfunction will be the subject of a later Board decision, if ultimately necessary.


FINDING OF FACT

From October 9, 2007, through April 28, 2010, the residuals of the Veteran's left wrist injury were manifested by complaints of pain and swelling; arthritis was not shown by x-ray.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for residuals of the Veteran's left wrist injury have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted in June 2009 and April 2010 and the examiners provided opinions and reports of their findings.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  





Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Nevertheless, actually painful joints are entitled to at least the minimum compensable rating for joint pain in general.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 4-5 (2011).  Section 4.59 applies to both painful motion and actually painful joints.  Petitti v. McDonald, 27 Vet. App. 414, 426 (2015).  

The Veteran's left wrist disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of motion for the wrist.  That diagnostic code assigns a 10 percent rating for dorsiflexion less than 15 degrees or for palmar flexion limited in line with the forearm on either the dominant or non-dominant wrist.  The Board notes that 10 percent is the highest rating available under Diagnostic Code 5215.  

The Veteran's initial 0 percent rating was assigned based on limitation of motion of the wrist that did not satisfy the compensable rating criteria of Diagnostic Code 5215.

The Veteran was afforded a VA examination in June 2009.  The Veteran reported pain, weakness, and swelling.  The Veteran denied flare ups, but stated that extending the wrist while kneeling resulted in worse pain as well as work related activity such as grabbing drywall.  He used a soft wrist brace.  The Veteran reported that his condition affected his occupation and recreational activities; specifically, he stated that he cannot hang drywall or play basketball or football.  The examiner reported pain over the dorsal distal radius and slight swelling over the dorsum of the wrist.  Upon examination, the Veteran had dorsiflexion to 50 degrees, palmar flexion to 70 degrees, radial deviation to 30 degrees, and ulnar deviation to 40 degrees.  The wrist was not painful on motion and there were no symptoms with repetition.  The examiner noted objective evidence of swelling, tenderness, and weakness.  The dorsal area of the wrist was tender.  There was no ankylosis or arthritis. 

The Veteran was afforded a hearing at the RO in February 2010.  At that time, the Veteran reported that his wrist had been placed in a mobile brace to help alleviate the pain.  He stated that he had an aching pain in his left hand, especially in the morning.  The Veteran reported his pain as a 10 in severity on a scale from 1 to 10.  He went on to state that, in the morning, he has to "start working" his wrist to get mobility in the left hand. 

In November 2008, the Veteran complained of pain in his left wrist and some reduction in the range of motion was noted.  No numerical ranges were reported.  In February 2010, he again complained of left wrist pain and was issued a left wrist brace.  These two notes appear to be the only treatment records during the relevant time period regarding the left wrist.

Based on a review of the evidence of record, the Board finds that a 10 percent rating for the left wrist disability is warranted for the period from October 9, 2007, the effective date for service connection, to April 28, 2010.  The Veteran did have demonstrated loss of motion in both dorsiflexion and palmar flexion.  The demonstrated functional impairment, however, does not more nearly approximate or equate to dorsiflexion less than 15 degrees or for palmar flexion limited in line with the forearm.  Although the medical evidence demonstrates that while the Veteran does not have any compensable loss of function or motion of the left wrist, he has pain.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this instance, the minimal available rating for his wrist disability under Diagnostic Code 5215 is 10 percent.  Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence favors an assignment of a 10 percent rating throughout the period from October 9, 2007 to April 28, 2010.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, and repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; See Burton, supra; Petitti, supra.  Further, as noted above, the Court reversed and remanded the Board's prior decision.  The Board finds that the 10 percent disability rating based upon a painful joint complies with the Court's directives of the remand.  

As 10 percent is the highest rating available under Diagnostic Code 5215, a higher schedular rating may not be assigned.  As the maximum scheduler evaluation is now in effect since the date service connection was granted, consideration of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered a higher or separate rating based on other diagnostic codes but finds that such is not warranted.  The evidence does not show ankylosis of the left wrist, therefore, Diagnostic Code 5214 is not applicable.  38 C.F.R. § 4.71a.  In addition, in the absence of evidence of neurological deficits that are related to the left wrist disability, a separate compensable rating for neurological disability of the left wrist is not warranted.  See 38 C.F.R. § 4.124a (2015).  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for consideration of such rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology (pain, limitation of motion, swelling, weakness) to the Rating Schedule, the symptoms and degree of disability are contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral for an extraschedular rating is required under 38 C.F.R. §§ 3.321(b)(1), 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).  In this case, there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for his left wrist.  Furthermore, there is evidence that the disability at issue interferes with his ability to work, but the degree of such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  In this regard, the Board notes that a vocational rehabilitation evaluation in November 2009 determined the Veteran was not restricted in lifting of weight, pushing/pulling, dexterity, or reaching/arm extension.  In January 2010, the Veteran started a job involving janitorial work.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  During this period, service connection was in effect for tinnitus and residuals of left wrist injury.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and tinnitus that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.



Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period in question, from October 2007 to April 2010, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  As noted, the Veteran's disability at that time affected his effectiveness, but not his ability to work installing and handling drywall.  The most recent VA examination in June 2013 reflected the Veteran was still employed.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

A compensable evaluation of 10 percent for residuals of an injury to the left wrist is granted from October 9, 2007 to April 28, 2010, subject to the regulations regarding the payment of monetary benefits.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


